Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, are drawn to a first product, a genus of amino acid sequences having at least 70% sequence identity to SEQ ID NO: 1, and the genus of encoding polynucleotide sequences. 
Group II, claims 5-18, are drawn to a first method, a method comprising obtaining a transgenic plant cell with inhibited expression of the KRN2 gene or the gene products thereof compared to a wild type plant, along with the 2nd, 3rd and 4th products, the transformation construct, resultant transgenic plant and commodity product made from the transgenic plant. 
Group III, claims 19-23, are drawn to a 5th and different products, a molecular marker useful in identifying the kernel row number trait in maize, wherein said molecular marker is located from 16.37Mb to 17.56Mb on chromosome 2, along with a 6th and 7th products, primer pairs within the marker, and a kit comprising the primers. 

The following is PCT Rule 13.2:
Unity of Invention

Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In this application, the common feature amongst Groups l-ll is a gene product that is sequences having at least 70% sequence identity to SEQ ID NO: 1 that set forth “KRN2 gene” (instant specification, [0026]). 
However, sequences having at least 70% sequence identity to SEQ ID NO: 1 is taught in prior art. For example, Studer et al (OEL26113, published 9/2016) teach a protein sequence having 90% sequence identity to instant SEQ ID NO: 1, the function is inherent:
Against instant SEQ ID NO: 1

LOCUS       OEL26113                 693 aa            linear   PLN 28-SEP-2016
DEFINITION  WD repeat-containing protein 44 [Dichanthelium oligosanthes].
ACCESSION   OEL26113
VERSION     OEL26113.1
DBLINK      BioProject: PRJNA305932
            BioSample: SAMN04335715
DBSOURCE    accession LWDX02035412.1
KEYWORDS    .
SOURCE      Dichanthelium oligosanthes
  ORGANISM  Dichanthelium oligosanthes
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Panicodae; Paniceae; Dichantheliinae;
            Dichanthelium.
REFERENCE   1  (residues 1 to 693)
  AUTHORS   Studer,A.J., Schnable,J.C. and Brutnell,T.P.
  TITLE     The draft genome of Dichanthelium oligosanthes: A C3 panicoid grass
            species
  JOURNAL   Unpublished
REFERENCE   2  (residues 1 to 693)
  AUTHORS   Studer,A.J., Schnable,J.C., Weissmann,S., Kolbe,A.R., Mckain,M.R.,
            Ying,S., Cousins,A.B., Kellogg,E.A. and Brutnell,T.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (11-APR-2016) Center for Plant Science Innovations,
            University of Nebraska, E207 Beadle, Lincoln, NE 68588, USA
REFERENCE   3  (residues 1 to 693)
  AUTHORS   Studer,A.J., Schnable,J.C. and Brutnell,T.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-SEP-2016) Center for Plant Science Innovations,
            University of Nebraska, E207 Beadle, Lincoln, NE 68588, USA

            Assembly Method       :: AllPaths v. 44837
            Genome Coverage       :: 234.0x
            Sequencing Technology :: Illumina HiSeq
            ##Genome-Assembly-Data-END##
            Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..693
                     /organism="Dichanthelium oligosanthes"
                     /cultivar="Kellogg 1175"
                     /db_xref="taxon:888268"
                     /tissue_type="leaf"
                     /dev_stage="Late vegetative developmental stage"
                     /country="USA: St. Louis, Missouri"
     Protein         1..693
                     /product="WD repeat-containing protein 44"
     CDS             1..693
                     /locus_tag="BAE44_0012867"
                     /coded_by="join(LWDX02035412.1:29278..30297,
                     LWDX02035412.1:30396..30486,LWDX02035412.1:30580..30737,
                     LWDX02035412.1:30833..30884,LWDX02035412.1:30991..31070,
                     LWDX02035412.1:31182..31275,LWDX02035412.1:31368..31954)"

Sequence ID: OEL26113.1Length: 693Number of Matches: 1
Range 1: 1 to 693GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
1229 bits(3180)
0.0
Compositional matrix adjust.
626/696(90%)
658/696(94%)
3/696(0%)

Query  1    MEGCQLLVGCRMEMEEEAFFDSREELTASPAPSPGPALPWSGSLDSVCQRRERFMRSMGL  60
            MEGCQLLVGCR+EMEEE FFDSREELTASPAPSPGPALPWSG LDSV QRRERFMRSMGL
Sbjct  1    MEGCQLLVGCRIEMEEETFFDSREELTASPAPSPGPALPWSGGLDSVWQRRERFMRSMGL  60

Query  61   ECCPAPLQADAVATVGDVDKEEEAVPEFGRSWSQSDENDCSMSSWSTEETKSLEDGVSDD  120
            EC P+P    AVA V DV+KEEE VPEFGR WSQSDENDCSMSSWSTE+T S EDG SDD
Sbjct  61   ECSPSP---RAVAIVCDVEKEEEVVPEFGRLWSQSDENDCSMSSWSTEDTGSYEDGASDD  117

Query  121  NSVSGSSRDDASSKVSRSFSSLSFIQRLMSRSGKLSGVPKAVERRRNGWLRRLGLRSGIL  180
            NSVSGSSRDDASSKV RSFSSLSFIQRLMSRSGK+SG PK +ERRRN WLRRLGLR+ IL
Sbjct  118  NSVSGSSRDDASSKVGRSFSSLSFIQRLMSRSGKVSGAPKVIERRRNRWLRRLGLRASIL  177

Query  181  DHGGDEASTSSSESEQNRGGRYERVKVRSYRKRSKELSAVYQGQVIKGHDGAILAMKFSP  240
            DHG DEASTSSSESEQNRGGRYERVKVR YRKRSKELSAVYQGQVIKGHDGAIL MKFSP
Sbjct  178  DHGSDEASTSSSESEQNRGGRYERVKVRCYRKRSKELSAVYQGQVIKGHDGAILTMKFSP  237

Query  241  DGQFLATGGEDGVVRVWGVAQSEDCKIPMDDPSCVYLKAHRQSGLGPVDADNEKKCKVKG  300
            DGQFLA+GGEDGVVRVWGV QSE+CKIPMDDPSCVYLKAHR+SGL P DADNEKKCKVKG
Sbjct  238  DGQFLASGGEDGVVRVWGVIQSENCKIPMDDPSCVYLKAHRKSGLTPADADNEKKCKVKG  297

Query  301  VKQSADSACVVIPTVVFQISKQPLHEFRGHSGDVLSLSWSNNKHLLSASTDKSVRLWEIG  360
            VKQSADSAC+VIPT+VFQIS++PLHEFRGHSGDVL LSWSNNKHLLSASTDK+VRLWEIG
Sbjct  298  VKQSADSACIVIPTMVFQISEEPLHEFRGHSGDVLDLSWSNNKHLLSASTDKTVRLWEIG  357

Query  361  SANCITVFPHSNFVTCVQLNPTNENQFISGSIDGKIRVWDIPRCSVIDWVDIRDIITAVC  420
            SANC+TVFPHSNFVTCVQ+NP NEN+FISGSIDGKIRVWDIPRCSV+DWVDIRDI+TA+C
Sbjct  358  SANCVTVFPHSNFVTCVQINPANENRFISGSIDGKIRVWDIPRCSVVDWVDIRDIVTAIC  417

Query  421  YRPDGKGAVVGTITGNCRFYDASDNLLRFETQVALSGKKKSSLKRITAFEFSPSNPSKLM  480
            YRPDGKGAVVGTITGNCRFYDASDNLLRFETQ+AL+GKKKSSLKRITAFEF PSNPSKLM
Sbjct  418  YRPDGKGAVVGTITGNCRFYDASDNLLRFETQIALNGKKKSSLKRITAFEFCPSNPSKLM  477

Query  481  VTSADSKVKILEGTTVTQNYSGLRTGSCQSLATFTPDGQHIVCASEDSNIYVWNHENQDE  540
            VTSADSK+KIL+GT VTQNYSGLR+GSCQSLATFTPDGQHIV ASEDSNIYVWNHENQDE
Sbjct  478  VTSADSKIKILDGTIVTQNYSGLRSGSCQSLATFTPDGQHIVSASEDSNIYVWNHENQDE  537

Query  541  ASLKHAKTIWSSERFYSNNAAIA IPWNGPKPRNPVSLASQILSPQGDNLWCMSKAVKCSS  600
            ASLKHAKTIWSSERF SNNAAIA IPWNG KPRNPVSLA QIL P+GDN WCMSKAVKCSS
Sbjct  538  ASLKHAKTIWSSERFNSNNAAIA IPWNGQKPRNPVSLAPQILPPEGDNFWCMSKAVKCSS  597

Query  601  SQSEDSAINSFVSRFAPGIFNLNQEFSSESTCRSSATWPEEILPSRSIRAILDESQYKFL  660
            S+SEDSAIN+FVSRFAPGIFNLNQEFS+ESTCRS+ATWP EILPSRSIRAILDESQYKFL


Query  661  RNCFQSTPNSWGQVIVTAGWDGKIRSFQNYGLPAHQ  696
            RNCFQS+ NSWGQVIVTAGWDGKIRSFQNYGLPAHQ
Sbjct  658  RNCFQSSSNSWGQVIVTAGWDGKIRSFQNYGLPAHQ  693

In addition, Group III recites part of the genomic sequence, and does not share common feature of Group I or II. 
Therefore, Groups l-lll lack unity of invention.
In accordance with 37 CFR 1.499, Applicant is required, in reply to this office action, to elect a single invention to which the claims must be restricted. The applicant is required to elect one group of invention to be examined.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner 

Election of species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows:
If group III is elected, applicant is required to elect a single primer pair (one 3’, the other 5’) from:  
SEQ ID Nos: 4-17. 
Applicants are also reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each nucleotide and amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq. Additionally, each sequence will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences would be directed to the same prior art.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claims: 19-23. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Wayne Zhong/
Examiner, Art Unit 1662
	

/Ashley K Buran/Primary Examiner, Art Unit 1662